Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.        Claims 23 - 42 are pending.  Claims 23 - 42 are new.  Claims 1 - 22 have been canceled.  Claims 23, 28, 32, 34, 37, 41 are independent.    File date is 9-7-2021.  

Claim Rejections - 35 USC § 101
2.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.        Claims 34, 37, 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.   
            Claims 34, 37, 41 and associated dependent claims are to be construed as a computer system of "software per se", unless the specification makes clear the only reasonable interpretation of the word "network node" or “node” includes at least one tangible hardware inclusive component.  Applicant must indicate at least one tangible hardware components such as a memory for storage of program instructions.  

Claim Rejections - 35 USC § 102  
4.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.        Claims 23 - 25, 28 - 30, 32 - 39, 41, 42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rosenberg et al. (Patent No. WO 2018/067220).     	
 
Regarding Claims 23, 34, 41, Rosenberg discloses a method performed by a first network node in a wireless communications network, for handling an addition of a participant to an ongoing call session for a first User Equipment (UE) handled by an IP Multimedia Subsystem (IMS) node, wherein the ongoing call session is a session between the first UE and a second UE and a first network node in a wireless communications network, for handling an addition of a participant to an ongoing call session for a first User Equipment (UE) handled by an IP Multimedia Subsystem (IMS) node, and an IP Multimedia Subsystem (IMS) node in a wireless communications network, for handling an addition of a participant to an ongoing call session for a first User Equipment (UE), wherein the ongoing call session is handled by the IMS node, the method, a first network node, and an IP Multimedia Subsystem (IMS) node comprising: 
a)  receiving, from a second network node, a request to add a participant to an ongoing call session for the first UE; (Rosenberg ¶ 039, ll 1-5: to join a communication session, a user sends, from one of user devices to CSA service over  communication network, a join request to join a communication session; join request indicates, e.g., includes, a particular communication identifier of a particular user registered with service; join request also indicates a personal identifier of user that sent the join request; ¶ 019, ll 5-9: each communication identifier is mapped to a list of communication sessions, if any, in which the respective user is currently participating and/or is scheduled to participate; a join request from a user device is received from a requester; join request (request to add participant) indicates a particular communication identifier of a particular user registered with service and a requester identifier; user device is connected to a communication session, if any, based on the particular communication identifier and the requester identifier; ¶ 028, ll 3-7: call service supports/manages communication sessions as "calls" between various ones of user devices connected to call service over communication network; calls include, voice-only calls, multimedia (voice, audio, image, and data) calls, voiceover-Internet Protocol UP) calls; (multimedia sessions utilizing IP addressing))    
b)  obtaining a list of one or more ongoing call sessions for the first UE from the IMS node, wherein the list comprises an identifier for identifying each of the one or more ongoing call sessions; (Rosenberg ¶ 019, ll 5-11: each communication identifier is mapped to a list of communication sessions, if any, in which the respective user is currently participating and/or is scheduled to participate; (a list of ongoing communication sessions))    
c)  sending, to the IMS node, a request to add the participant to one of the one or more ongoing call sessions for the first UE, wherein the request comprises the identifier for identifying the call session to which the participant is to be added and an identification of the participant to add to the ongoing call session. (Rosenberg ¶ 041, ll 1-3: CSA service receives from the user device associated with the requester the join request indicating the particular communication identifier of the particular user registered with the service, and (ii) the requester identifier; ¶ 019, ll 9-11: user device is connected to a communication session, if any, based on the particular communication identifier and the requester identifier)

Regarding Claims 24, 35, Rosenberg discloses the method of claim 23 and the first network node of claim 34, wherein, when the list obtained from the IMS node comprises more than one ongoing call sessions, the method further comprises: 
a)  sending, to the second network node, a request to indicate the call session out of the more than one ongoing call sessions to which the participant is to be added, wherein the message comprises the identifier for identifying each of the more than one ongoing call sessions; (Rosenberg (Rosenberg ¶ 039, ll 1-5: to join a communication session, a user sends, from one of user devices to CSA service over  communication network, a join request to join a communication session; join request indicates, e.g., includes, a particular communication identifier of a particular user registered with service; join request also indicates a personal identifier of user that sent the join request; ¶ 019, ll 5-11: each communication identifier is mapped to a list of communication sessions, if any, in which the respective user is currently participating and/or is scheduled to participate; (a list of ongoing communication sessions))   
b)  receiving, from the second network node, a message comprising the identifier for the call session out of the one or more call sessions to which the participant is to be added; (Rosenberg ¶ 041, ll 1-3: CSA service receives from the user device associated with the requester the join request indicating the particular communication identifier of the particular user registered with the service, and (ii) the requester identifier; ¶ 019, ll 9-11: user device is connected to a communication session, if any, based on the particular communication identifier and the requester identifier) and 
c)  wherein the step of sending the request to the IMS node to add the participant to one of the one or more ongoing call sessions comprises sending the identifier for the ongoing call session out of the one or more call sessions to which the participant is to be added. (Rosenberg ¶ 041, ll 1-3: CSA service receives from the user device associated with the requester the join request indicating the particular communication identifier of the particular user registered with the service, and (ii) the requester identifier; ¶ 019, ll 9-11: user device is connected to a communication session, if any, based on the particular communication identifier and the requester identifier)   

Regarding Claims 25, 30, 36, 39, Rosenberg discloses the method of claim 23 and the method of claim 28 and the first network node of claim 34 and the method of claim 37, wherein the identifier for identifying the one or more ongoing call sessions is an IMS Charging ID and/or an IMS session ID. (Rosenberg ¶ 019, ll 5-9: each communication identifier is mapped to a list of communication sessions, if any, in which the respective user is currently participating and/or is scheduled to participate; ¶ 028, ll 3-7: call service supports/manages communication sessions as "calls" between various ones of user devices connected to call service over communication network; calls include, voice-only calls, multimedia (voice, audio, image, and data) calls, voiceover-Internet Protocol UP) calls; (multimedia sessions utilizing IP addressing))    

Regarding Claim 28, Rosenberg discloses a method performed by a second network node in a wireless communications network, for handling an addition of a participant to an ongoing call session for a first User Equipment (UE) wherein the ongoing call session is handled by an IP Multimedia Subsystem (IMS) node and wherein the ongoing call session is a session between the first UE and a second UE, the method comprising: 
a)  obtaining, from a user of the first UE, a request to add a participant to the ongoing call session; (Rosenberg ¶ 039, ll 1-5: to join a communication session, a user sends, from one of user devices to CSA service over  communication network, a join request to join a communication session; join request indicates, e.g., includes, a particular communication identifier of a particular user registered with service; join request also indicates a personal identifier of user that sent the join request)
b)  sending, to the first network node, a request to add the participant to the ongoing call session for the first UE. (Rosenberg ¶ 041, ll 1-3: CSA service receives from the user device associated with the requester the join request indicating the particular communication identifier of the particular user registered with the service, and (ii) the requester identifier; ¶ 019, ll 9-11: user device is connected to a communication session, if any, based on the particular communication identifier and the requester identifier)    

Regarding Claim 29, Rosenberg discloses the method of claim 28, wherein, when the first UE is engaged in more than one ongoing call sessions, the method further comprises: 
a)  receiving, from the first network node, a request to indicate the call session out of the more than one ongoing call sessions to which the participant is to be added, wherein the message comprises the identifier for identifying each of the more than one ongoing call sessions; (Rosenberg ¶ 039, ll 1-5: to join a communication session, a user sends, from one of user devices to CSA service over  communication network, a join request to join a communication session; join request indicates, e.g., includes, a particular communication identifier of a particular user registered with service; join request also indicates a personal identifier of user that sent the join request)    
b)  sending, to the user of the first UE, a request to indicate the call session out of the one or more call sessions to which the participant is to be added; (Rosenberg ¶ 041, ll 1-3: CSA service receives from the user device associated with the requester the join request indicating the particular communication identifier of the particular user registered with the service, and (ii) the requester identifier; ¶ 019, ll 9-11: user device is connected to a communication session, if any, based on the particular communication identifier and the requester identifier)       
c)  obtaining, from the user of the first UE, an indication of the call session out of the one or more ongoing call sessions to which the participant is to be added; (Rosenberg ¶ 041, ll 1-3: CSA service receives from the user device associated with the requester the join request indicating the particular communication identifier of the particular user registered with the service, and (ii) the requester identifier)    
d)  sending, to the first network node, a message comprising the identifier for the call session out of the one or more call sessions to which the participant is to be added. (Rosenberg ¶ 041, ll 1-3: CSA service receives from the user device associated with the requester the join request indicating the particular communication identifier of the particular user registered with the service, and (ii) the requester identifier; ¶ 019, ll 9-11: user device is connected to a communication session, if any, based on the particular communication identifier and the requester identifier)   

Regarding Claims 33, 42, Rosenberg discloses the method of claim 32 and the IMS node of claim 41, wherein the method further comprises adding the participant to the ongoing call session identified by the received identifier. (Rosenberg ¶ 041, ll 1-3: CSA service receives from the user device associated with the requester the join request indicating the particular communication identifier of the particular user registered with the service, and (ii) the requester identifier; ¶ 019, ll 9-11: user device is connected to a communication session, if any, based on the particular communication identifier and the requester identifier)   

Regarding Claim 37, Rosenberg discloses a second network node in a wireless communications network, for handling an addition of a participant to an ongoing call session for a first User Equipment (UE), wherein the ongoing call session is handled by an IP Multimedia Subsystem (IMS) node, wherein the ongoing call session is a session between the first UE and a second UE, the second network node comprising: 
a)  communication interface circuitry for communicating with one or more other network nodes; (Rosenberg ¶ 109, ll 3-11: computer device includes network interface unit to communicate with a wired and/or wireless communication network so as to communicate with call service, meeting service, CSA service/chat service in the case where computer device represents chat server/CSA server, and client devices; network interface unit includes an Ethernet card (or multiple such devices) to communicate over wired Ethernet links and/or a wireless communication card to communicate over wireless links; (analogous circuitry to control and manage communication between network-connected nodes)) and 
b)  processing circuitry operatively coupled to the communication interface circuitry; and c) memory operatively coupled to the processing circuitry and storing program instructions and configured to (Rosenberg ¶ 110, ll 6-11: the memory comprises one or more tangible computer readable storage media (e.g., a memory device) encoded with software comprising computer executable instructions and when the software is executed (by the processor) it is operable to perform the operations described herein; memory stores control logic to perform operations of CSA service and/or chat service described herein, so as to implement methods), upon execution, cause the second network node to: 
d)  obtain, from a user of the first UE, a request to add a participant to the ongoing call session; (Rosenberg ¶ 039, ll 1-5: to join a communication session, a user sends, from one of user devices to CSA service over  communication network, a join request to join a communication session; join request indicates, e.g., includes, a particular communication identifier of a particular user registered with service; join request also indicates a personal identifier of user that sent the join request))
e)  send, to the first network node, a request to add the participant to the ongoing call session for the first UE. (Rosenberg ¶ 041, ll 1-3: CSA service receives from the user device associated with the requester the join request indicating the particular communication identifier of the particular user registered with the service, and (ii) the requester identifier; ¶ 019, ll 9-11: user device is connected to a communication session, if any, based on the particular communication identifier and the requester identifier)    

Regarding Claim 38, Rosenberg discloses the second network node of claim 37, wherein the program instructions are further configured to cause the second network node to, when the first UE is engaged in more than one ongoing call sessions: 
a)  receive, from the first network node, a request to indicate the call session out of the more than one ongoing call sessions to which the participant is to be added, wherein the message comprises the identifier for identifying each of the more than one ongoing call sessions; (Rosenberg ¶ 039, ll 1-5: to join a communication session, a user sends, from one of user devices to CSA service over  communication network, a join request to join a communication session; join request indicates, e.g., includes, a particular communication identifier of a particular user registered with service; join request also indicates a personal identifier of user that sent the join request; ¶ 019, ll 5-9: each communication identifier is mapped to a list of communication sessions, if any, in which the respective user is currently participating and/or is scheduled to participate; a join request from a user device is received from a requester; join request (request to add participant) indicates a particular communication identifier of a particular user registered with service and a requester identifier; user device is connected to a communication session, if any, based on the particular communication identifier and the requester identifier)    
b)  send, to the user of the first UE, a request to indicate to which call session out of the one or more call sessions the participant is to be added; (Rosenberg ¶ 041, ll 1-3: CSA service receives from the user device associated with the requester the join request indicating the particular communication identifier of the particular user registered with the service, and (ii) the requester identifier; ¶ 019, ll 9-11: user device is connected to a communication session, if any, based on the particular communication identifier and the requester identifier)    
c)  obtain, from the user of the first UE, an indication of the call session out of the one or more ongoing call sessions to which the participant is to be added; (Rosenberg ¶ 019, ll 5-11: each communication identifier is mapped to a list of communication sessions, if any, in which the respective user is currently participating and/or is scheduled to participate; (a list of ongoing communication sessions))       
d)  send, to the first network node, a message comprising the identifier for the call session out of the one or more call sessions to which the participant is to be added. (Rosenberg ¶ 041, ll 1-3: CSA service receives from the user device associated with the requester the join request indicating the particular communication identifier of the particular user registered with the service, and (ii) the requester identifier; ¶ 019, ll 9-11: user device is connected to a communication session, if any, based on the particular communication identifier and the requester identifier)    

Claim Rejections - 35 USC § 103  
6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        Claims 26, 31, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Peeler et al. (US PGPUB No. 20200075026).     	

Regarding Claims 26, 31, 40, Rosenberg discloses the method of claim 23, wherein the second network node. (Rosenberg ¶ 039, ll 1-5: to join a communication session, a user sends, from one of user devices to CSA service over  communication network, a join request to join a communication session)

Rosenberg does not explicitly disclose a Digital Assistant (DA) node. 
However, Peeler discloses wherein node is a Digital Assistant (DA) node. (Peeler ¶ 056, ll 8-13: information handling system may be a personal computer (e.g., desktop or laptop), tablet computer, mobile device (e.g., personal digital assistant (PDA) or smart phone), server (e.g., blade server or rack server), a network storage device, or any other suitable device; ¶ 056 028, ll 5-9: method begins when one or more users login to or join a teleconference, video conference or web conference meeting, or login to or access a media streaming service, a virtual assistant, a website, an application, a game; (join communication session)) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rosenberg for a Digital Assistant (DA) node as taught by Peeler.  One of ordinary skill in the art would have been motivated to employ the teachings of Peeler for the benefits achieved from a system that enables the implementation a digital assistant type computing node for communication sessions.   (Peeler ¶ 056, ll 8-13)     

8.        Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Wu et al. (US PGPUB No. 20090089208).     	

Regarding Claim 27, Rosenberg discloses the method of claim 23, wherein the IMS node. (Rosenberg ¶ 019, ll 5-9: each communication identifier is mapped to a list of communication sessions, if any, in which the respective user is currently participating and/or is scheduled to participate; ¶ 028, ll 3-7: call service supports/manages communication sessions as "calls" between various ones of user devices connected to call service over communication network; calls include, voice-only calls, multimedia (voice, audio, image, and data) calls, voiceover-Internet Protocol UP) calls; (multimedia sessions utilizing IP addressing))   

Rosenberg does not explicitly disclose a Billing Support System (BSS) node. 
However, Wu discloses wherein a Billing Support System (BSS) node. (Wu ¶ 012, ll 1-6: a method and system for charging correlation, a billing center (billing support) and an apparatus for generating charging data records for implementing a charging correlation for an application or service are provided; ¶ 150, ll 1-5: PF sends a join session request carrying the SID to the CF via the IMS/SIP Core to establish a session between the UE and the CF; join session request carried in a SIP INVITE message)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rosenberg for a Billing Support System (BSS) node as taught by Wu.  One of ordinary skill in the art would have been motivated to employ the teachings of Wu for the benefits achieved from a system that enables the implementation of billing support capabilities within a network environment. (Wu ¶ 012, ll 1-6)  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F: 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG H SHIN/                                                                                                              10-11-2022Primary Examiner, Art Unit 2452